Title: To John Adams from Jedidiah Morse, 16 February 1822
From: Morse, Jedidiah
To: Adams, John


				
					Sir,
					Washington City Feb. 16. 1822
				
				I have the honor, in fulfilment of my official duty, to transmit to you a copy of the Constitution of a Society, just established, which recognizes the general policy in regard to the Indian tribes in our country, pursued during your administration. From this consideration, I am permitted, sir, to indulge a confident hope, that this Constitution, & the Office under it to which you are appointed by the Society, will meet your approbation & acceptance.With high consideration & / respect, I have the honor to be, / Sir, your most obdt / servt
				
					Jedh Morse Cor. Secy.
				
				
			